Citation Nr: 0122189	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  96-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for neurological 
disabilities causing blackouts, loss of memory, seizures, 
migraines, severe lack of concentration, and progressive 
balance failure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).

In April 1996, the veteran and his spouse presented testimony 
at a personal hearing held by a Member of the Board at the 
local VARO.  A copy of the transcript of that hearing has 
been associated with the claims folder.

The Board remanded this case to the RO for additional 
evidentiary development in October 1997.  Following attempted 
compliance, the RO confirmed and continued the denial of the 
benefit sought by supplemental statements of the case issued 
in April 2000 and December 2000.  The claims file was 
subsequently returned to the Board.

As the Board Member who conducted the veteran's April 1996 
personal hearing is no longer employed by the Board, a June 
2001 letter from the Board to the veteran informed him that 
he had the right to another Board hearing.  See 38 C.F.R. 
§ 20.707 (2001).  The veteran was also informed, in essence, 
that he had 30 days from the date of the letter to indicate, 
in writing, whether or not he desired another hearing; 
otherwise, it would assumed that he did not want an 
additional hearing.  To date, there has been no response from 
the veteran.  Therefore, an additional hearing will not be 
accorded in conjunction with this appeal. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2001) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 and the Duty 
to Assist Regulations issued in August 2001, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claim, additional development is required.

The record indicates that the veteran suffers from a seizure 
disorder which is associated with a variety of conditions, to 
include blackouts, memory loss and headaches.  He asserts 
that his neurological disabilities are due to Agent Orange 
exposure in the Republic of Vietnam.

As alluded to above, the Board remanded this case to the RO 
for purposes of additional evidentiary development.  Although 
there was compliance with much of the 1996 Remand order, the 
Board observes that the requested VA medical nexus opinion 
has still not been obtained by the RO.

With regard to this, it is noted that the veteran was 
afforded the requested VA neurological examination in July 
1999, which noted findings of probable seizure disorder, 
migraine headaches and depression.  During the examination 
course, the veteran's spouse indicated that the veteran 
underwent testing in November of 1998, to include an EEG, a 
MRI and neuropsychological testing; however, the examiner 
noted that these records were not available for review.  The 
examiner further noted that if the aforementioned studies are 
unavailable or have not been performed, they will need to be 
performed and the results need to be reviewed by him before 
further recommendation.

The RO thereafter requested additional information from the 
veteran with respect to these records.  In May 2000, the 
veteran indicated that the tests in question were done at a 
VA medical facility.  A June 2000 VA Report of Contact 
indicates that the veteran was contacted, via telephone, for 
purposes of obtaining more specific information.  During the 
conversation in question, the veteran advised that his spouse 
would be better able to provide information.  His spouse, in 
turn, advised VA that he had a lot of tests done at the VA 
Medical Center in Gainesville, Florida (VAMC-Gainesville).  
Although she could not be more specific as to what tests were 
done, she was sure that they were performed as VAMC-
Gainesville.

In June 2000, the custodian of records at VAMC-Gainesville 
advised the RO that it had no 1998 records pertaining to the 
veteran.

Notwithstanding, the Board observes that the duty-to-assist 
the veteran in this case has still not been satisfied.  While 
the veteran's 1998 testing records appear to be unavailable, 
the Board knows of no reason why more contemporaneous testing 
of the veteran, as referred to by the neurological examiner, 
cannot be accomplished.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed neurological 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response thereto 
should be associated with the claims 
folder.

2.  The RO should then refer the entire 
claims folder to the VA physician who 
conducted the July 1999 neurological 
examination of the veteran.  The doctor 
should then schedule the veteran for all 
studies deemed necessary to provide the 
requested nexus opinion.  Upon receipt of 
the results, the doctor should review the 
claims folder and, based on the history 
of record and his examination, provide an 
addendum to the VA examination report 
reflecting the correct diagnosis(es) of 
any current neurological disability(ies).  
If current neurological disability(ies) 
is(are) found, the doctor should offer an 
opinion as to: whether it is more likely, 
less likely or as likely as not that any 
present neurological disorder is related 
to service by way of incurrence or 
aggravation, to include exposure to Agent 
Orange.

If the physician is no longer available 
or is unable to provide the opinion 
requested, then the RO should schedule 
another VA neurological examination for 
purposes of obtaining the correct 
diagnosis(es) and above-mentioned 
etiology opinion requested by the Board.  
It is important that the physician be 
provided with the claims folder and a 
copy of this Remand for review in 
conjunction the examination.

In either case, a discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.  The examination 
report should then be associated with the 
veteran's claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and the 
Duty to Assist Regulations, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326) are fully complied with and 
satisfied. 

4.  The RO should then re-adjudicate the 
veteran's service connection claim.  If 
either of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's private attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination and/or study 
may result in the denial of the claim on appeal.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




